FILED
                           NOT FOR PUBLICATION                             OCT 21 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ANDREW GLASSMAN, et al.,                         No. 12-55095

              Plaintiffs - Appellants,           D.C. No. 2:11-CV-03576-SVW
                                                 (JCx)
  v.

CROWN LIFE INSURANCE                             MEMORANDUM*
COMPANY, et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                     Argued and Submitted October 10, 2013
                              Pasadena, California

Before: PAEZ and HURWITZ, Circuit Judges, and ERICKSON, Chief District
Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.


        **
             The Honorable Ralph R. Erickson, Chief District Judge for the U.S.
District Court for the District of North Dakota, sitting by designation.
      Andrew and Marilyn Glassman appeal the district court’s dismissal of their

claims for breach of contract and breach of the implied covenant of good faith and fair

dealing against Crown Life Insurance Company and its successor Reassure America

Life Insurance Company (collectively “Crown Life”). We have jurisdiction pursuant

to 28 U.S.C. § 1291. Reviewing de novo, Zimmerman v. City of Oakland, 255 F.3d

734, 737 (9th Cir. 2001), we affirm.

      The Glassmans contend that an Indexed Adjustment of Prior Average Monthly

Net Income Benefit rider (the “Rider”) entitled Mr. Glassman to periodic cost-of-

living adjustments on his total disability benefits. The language of the Rider

unambiguously applies only to partial or “residual” disability benefits, rather than total

disability benefits. See AIU Ins. Co. v. Superior Court, 51 Cal. 3d 807, 822 (1990).

Accordingly, the district court did not err in granting Crown Life’s motion to dismiss

the Glassmans’ claims. With this determination, the remaining issue regarding the

timeliness of those claims is moot.

      For the foregoing reasons, the district court’s judgment dismissing the

complaint is AFFIRMED.